Citation Nr: 1337811	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-26 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUES

1.  Entitlement to recognition as surviving spouse of the Veteran prior to January 23, 2011, for purposes dependency and indemnity compensation (DIC), VA death pension, and accrued benefits.

2.  Entitlement to an increased disability rating for coronary artery disease prior to March 18, 2005, for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  The Veteran died in February 2011.  The appellant in this matter submitted a marriage certificate reflecting that she and the Veteran were married on January 23, 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the Togus RO in Augusta, Maine.  


REMAND

In a VA Form 9 submitted in September 2013, the appellant indicated that she wished to attend a video conference hearing before a Veterans Law Judge.  She has not yet been scheduled for her requested hearing.  As the RO schedules video conference hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the appellant's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a video conference hearing in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

